Motion, insofar as it seeks leave to appeal from the May 14, 1996 Appellate Division order that denied appellants’ motion for reargument or, alternatively, leave to appeal to the Court of Appeals, and from so much of the Appellate Division’s February 27, 1996 order as affirmed Supreme Court’s order denying appellants’ motion to renew, dismissed upon the ground that the May 14, 1996 order and the above-stated portion of the February 27, 1996 order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.